Case: 22-10021     Document: 00516557766          Page: 1    Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 28, 2022
                                   No. 22-10021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mitesh Patel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                              No. 3:21-CR-488-E


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mitesh Patel challenges the sentence imposed following the
   revocation of his supervised release. He contends the district court erred
   when it concluded that the categorical approach does not apply when
   determining whether an offense qualifies as a “crime of violence” under




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10021       Document: 00516557766          Page: 2    Date Filed: 11/28/2022




                                     No. 22-10021


   Sentencing Guideline § 7B1.1(a). For the reasons that follow, we affirm the
   district court.
          Patel was sentenced to thirty months of imprisonment to be followed
   by five years of supervised release after pleading guilty to Bank Fraud. His
   term of supervision began on May 28, 2020.
          On October 20, 2021, a U.S. Probation Officer filed a Petition for
   Court Action alleging that Mr. Patel had violated the terms of his supervised
   release. According to the Petition, Patel was arrested and charged with,
   among other things, Texas Assault Family Violence by Impeding Breath, a
   third-degree felony. The Probation office classified Patel’s assault arrest as a
   Grade A violation. Combined with his criminal history, his imprisonment
   range was calculated to be 15−21 months.
          Patel objected to the Grade A classification, arguing that the
   applicable assault statute, Tex. Penal Code § 22.01(b)(2)(B), does not
   categorically qualify as a crime of violence because it is indivisible and can be
   committed recklessly. Patel noted that if the district court sustained his
   objection, the advisory policy statement range for a Grade B violation would
   be lowered to 6 to 12 months.
          On December 7, 2021, the district court held a revocation hearing.
   During the hearing, Patel again urged the court to adopt the categorical
   approach, and to accept his argument regarding his Grade B classification.
   After hearing oral argument and considering the relevant case law, the
   district court determined it should only look at Patel’s actual conduct under
   § 7B1.1 of the Sentencing Guidelines.
          The district court then found the allegations against Patel regarding
   his assault charge true by a preponderance of the evidence and determined it
   was a Grade A violation. The district court then revoked Patel’s supervised
   release and sentenced him to 18 months of imprisonment.




                                           2
Case: 22-10021           Document: 00516557766                   Page: 3        Date Filed: 11/28/2022




                                               No. 22-10021


            After the court pronounced the sentence, Patel asked if he had
   sufficiently preserved his objection to the Grade A classification. The district
   court expressed its belief it was properly preserved. The court was then asked
   to state for the record “whether or not,” the sentence imposed would have
   been the same regardless of the proper designation of the violation. After
   noting Patel’s extensive criminal history and the violations at issue, the
   district court agreed that the 18-month sentence was the proper sentence,
   irrespective of the guideline recommendation.
            On appeal, Patel argues the district court miscalculated the guidelines
   imprisonment range for his offense. He challenges the district court’s
   conclusion that his assault offense qualifies as a crime of violence under
   U.S.S.G. § 7B1.1(a)(1), and urges us to adopt a “categorical approach,”
   which considers only the elements of a specific offense in order to determine
   whether it constitutes a “crime of violence.”1 Assuming, without deciding,
   the district court erred in concluding that the categorical approach did not
   apply, the error was harmless.
            Here, the district court expressly stated that it would have imposed
   the same 18-month sentence even if Patel’s conduct had been a Grade B
   violation. This court has repeatedly held that “when a district court



            1
              We note that there is a circuit split as to whether the categorical approach applies to
   U.S.S.G. § 7B1.1(a)(1), and that this circuit has not yet weighed in on the issue. Compare, e.g., United
   States v. Garcia-Cartagena, 953 F.3d 14, 21, 24–25 (1st Cir. 2020) (applying the categorical ap-
   proach); United States v. Willis, 795 F.3d 986, 992 (9th Cir. 2015) (same), with United States v. Pitts,
   739 F. App’x 353, 355 (8th Cir. 2018) (rejecting the categorical approach), United States v. Golden,
   843 F.3d 1162, 1167 (7th Cir. 2016) (same). Nevertheless, the doctrine of judicial restraint dictates
   that we decide cases on the best and narrowest grounds available. See Manning v. Upjohn Co., 862
   F.2d 545, 547 (5th Cir. 1989) (“Principles of judicial restraint dictate that if resolution of an issue
   effectively disposes of a case, we should resolve the case on that basis without reaching any other
   issues that might be presented.”).




                                                      3
Case: 22-10021      Document: 00516557766          Page: 4    Date Filed: 11/28/2022




                                    No. 22-10021


   entertains arguments as to the proper guidelines range and explicitly states
   that it would have given the same sentence it did regardless, any error in the
   range calculation is harmless.” United States v. Nanda, 867 F.3d 522, 531 (5th
   Cir. 2017) (citations omitted); see United States v. Medel-Guadalupe, 987 F.3d
   424, 429 (5th Cir.), cert. denied, 141 S. Ct. 2545 (2021) (“[T]he district court
   was aware of the guidelines range absent the enhancements because Medel-
   Guadalupe advised the court of this range in his written PSR objections.”).
   That is what happened here. Patel twice requested the alternative guidelines
   range of 6−12 months. Nonetheless, the district court determined that an 18-
   month sentence was fair and reasonable, even absent the determination of a
   Grade A violation. The district court’s statements at sentencing, taken in
   their totality, are sufficient to support the application of the harmless error
   doctrine. United States v. Vega-Garcia, 893 F.3d 326, 327-28 (5th Cir. 2018).
   Accordingly, the district court’s sentence is AFFIRMED.




                                          4